FORET, Judge.
Natchitoches Electric, Inc. (Plaintiff) appeals from a judgment of the trial court granting a stay order in favor of defendants: McCain-Winkler Partnership; George Minturn; and The Continental Casualty Company.
This action was consolidated with another action that was recently before us on appeal, I.D.C., Inc. v. McCain-Winkler Partnership, 396 So.2d 590 (La.App. 3 Cir. 1981).
For the reasons expressed in I.D.C., Inc. v. McCain-Winkler Partnership, supra, the stay order issued by the trial court herein is reversed, vacated and set aside, and the case is hereby remanded to the trial court for further proceedings consistent with our views expressed there.
All costs of this appeal are assessed against the defendants-appellees.
REVERSED AND REMANDED.